Citation Nr: 0020033	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-07 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date for a 60 percent disability 
rating for service-connected residuals of lumbosacral 
surgery, prior to March 25, 1997.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from February 1980 to 
September 1982.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

At the hearing the veteran also claimed entitlement to an 
earlier effective date for a total rating, also retroactive 
to 1991.  However, as noted at that hearing, the RO has not 
yet adjudicated the issue of entitlement to an effective date 
for a total rating prior to March 25, 1997.  Accordingly, 
this matter is referred to the RO for adjudication.  As to 
this, the Board notes that the claim for an earlier effective 
date for a total rating is not inextricably intertwined with 
the issue of entitlement to an earlier effective date for the 
60 percent rating for the service-connected low back disorder 
inasmuch as the criteria for such a schedular rating differ 
from the criteria for a total rating.  


FINDINGS OF FACT

1.  As to rating actions which denied an evaluation in excess 
of 20 percent for service-connected residuals of lumbosacral 
surgery, no appeal was taken from the September 1994 rating 
action and an appeal from the November 1994 rating action was 
not perfected, and those rating actions are final.  

2.  Clinical records dated from August 3, 1996 reflect 
scarring of the sciatic nerve root sleeve, increased 
radiating low back pain, and weakness and numbness in the 
left lower extremity, and approximated severe neurological 
disability.  

3.  The reopened claim for an increased rating for service-
connected residuals of lumbosacral surgery was received on 
March 25, 1997 and an ascertainable increase to pronounced 
disability was not shown prior to the VA examination in April 
1997.  


CONCLUSIONS OF LAW

1.  An effective date for a 40 percent disability rating for 
service-connected residuals of lumbosacral surgery, from 
August 3, 1996, is warranted.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999).  

2.  An effective date for a 60 percent disability rating for 
service-connected residuals of lumbosacral surgery, prior to 
March 25, 1997 is not warranted.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter of September 19, 1994, the veteran was notified of 
a September 1994 rating action which granted service 
connection for residuals of a laminectomy and discectomy at 
L5-S1 and which was assigned a 20 percent rating.  Both the 
status of service connection and the 20 percent rating were 
made effective March 8, 1991, date of receipt of the 
application to reopen the claim for service connection.  No 
appeal was initiated by the timely filing of an NOD.  

Subsequently, on September 21, 1995 the veteran's then 
service representative filed an NOD to a November 1994 rating 
action which denied a schedular rating in excess of 20 
percent for the service-connected low back disorder.  He was 
notified of that rating by letter dated December 2, 1994.  

A January 1996 rating action, inter alia, confirmed and 
continued the 20 percent rating for the service-connected low 
back disorder.  

An SOC was issued later in January 1996 addressing an 
increased rating for the service-connected low back disorder.  
However, a substantive appeal was not filed which would have 
perfected this appeal.  

On file is VA Form 21-4138, Statement in Support of Claim, 
signed by a representative of a national service 
organization, bearing a handwritten date of March 25, 1997.  
This document, and the several pages of VA clinical records 
attached thereto, does not bear a stamped date of receipt.  
In that VA Form 21-4138 the veteran requested :

"an increased evaluation for my service connected 
back condition currently evaluated as 20 percent 
disabling.  I have severe spasms daily and the pain 
is excruciating.  The pain radiates into my legs.  
The limitation of motion has increased in severity as 
well.  Please view the additional attached documents.  

By letter dated March 26, 1997 the RO acknowledged receipt of 
that claim and indicated that a rating examination would be 
scheduled (and which was performed in April 1997).  Then, by 
letter of May 19, 1997 the veteran was notified of a rating 
action that month which granted an increase in the 20 percent 
rating for the service-connected low back disorder to 60 
percent effective March 25, 1997.  

On August 5, 1997 VA Form 9 was received and bears the 
notation that "this is an NOD" and it was requested that 
the 60 percent rating for the service-connected low back 
disorder be made "retro-active" back to 1994.  

At the hearing at the local RO before the undersigned member 
of the Board, the veteran requested that the 60 percent 
rating for the service-connected low back disorder should be 
made retroactive to 1991, just after he had his first back 
surgery and following which he had been unable to work.  

Because an appeal was not taken from the September 1994 
rating action which granted service connection for residuals 
of lumbosacral surgery and assigned an initial 20 percent 
disability rating, and because an appeal was not perfected 
from the November 1994 rating action which confirmed and 
continued that rating, those rating decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1999).  A timely appeal was perfected from the May 1997 
rating action which assigned a 60 percent rating effective 
the date of receipt of the claim for increase on March 25, 
1997.  

38 U.S.C.A. § 5110(b)(2) (West 1991) provides that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that in increase in 
disability had occurred, if application is received within 
one year from such date.  The enabling regulation, 38 C.F.R. 
§ 3.400(o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization).  

In other words, the proper analysis is determining the 
earliest date that an increased rating was 'ascertainable' 
with the meaning of 38 U.S.C.A. § 5110(b)(2) and if 
ascertainable on a date within one year before receipt of the 
claim for such increase, the effective date should be the 
date of ascertainable increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

In this case, the VA examination in April 1997 disclosed that 
since the veteran's second VA lumbosacral surgery in April 
1996 he had had two epidural steroidal injections without 
relief of symptom.  He wore a back brace and had had a trial 
course in the use of a transcutaneous nerve stimulator (TENS 
unit).  None of the treatments had relieved his pain.  He was 
now in receipt of Social Security disability benefits and was 
unable to work.  On motor examination he had 5/5 strength 
with guarding on testing of the left lower extremity.  As to 
sensory status, there was decreased sensation to pin prick in 
the distribution of the S1 nerve root in the left lower 
extremity.  Left ankle jerk reflex was absent.  There was 
significant paraspinal muscle spasm.  

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, Diagnostic Code 5295 and provide that for a 
20 percent evaluation there must be muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A maximum 40 percent schedular rating 
may be assigned for a severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

As indicated, a 40 percent rating evaluation for lumbosacral 
strain includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Diagnostic Code 5003.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation; and severe limitation warrants the maximum rating 
of a 40 evaluation.  38 C.F.R. Part 4, Code 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome (IVDS) with recurring attacks.  A 40 percent rating 
requires severe IVDS with recurring attacks and with little 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and absent ankle jerk or other 
neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief. 

Clinical records include the August 3, 1996 report of a 
magnetic resonance imaging (MRI) reflecting post-operative 
changes of the S-1 nerve root sleeve.  The sleeve root was 
scarred open and cerebrospinal fluid filled the root sleeve 
below the level of the disc space.  When seen later that 
month, the veteran complained of increased pain, mainly in 
the back and left buttock, with occasional numbness in the 
left lower extremity.  There was some decreased sensation in 
the L4 and L5 distribution, and patellar and Achilles 
reflexes were 2+/4, bilaterally.  Deep tendon reflexes the 
following month were reportedly sluggish on the left side.  
It was felt that there was extensive fibrosis around the L5 
root and foramen on the left side and Codeine was prescribed.  
In October 1996, the veteran complained of excruciating pain 
in the "right" lower extremity and back, but the pain in 
the left lower extremity was much worse than the back pain.  
When seen in December 1996, it was reported that low back 
pain was continuous and that left lower extremity pain was 
sharp/shooting and occurred 1-2 times a week.  It was 
indicated that epidurals, TENS, and surgery had not relieved 
the pain, and the impression was left S1 entrapment 
radiculopathy, now with increased pain.  

The foregoing, demonstrates that while the veteran did have 
some findings compatible with sciatic neuropathy prior to the 
April 1997 VA rating examination, he was not shown to have 
muscle spasm or an absence of ankle jerk reflexes.  Thus, 
entitlement to a 60 percent rating was not factually 
established prior to the VA rating examination in April 1997, 
which was after receipt of the March 25, 1997 claim for an 
increased rating.  Still, the symptomatology exhibited 
beginning in August 1996 was more than moderate.  The pain, 
especially the radiating pain to the left lower extremity, 
was severe and recurring.  Resolving doubt in the veteran's 
favor, the Board finds that symptomatology exhibited nearly 
approximated severe IDS from August 3, 1996.  Since the 
application for an increased rating was received within one 
year of the demonstrable increase in disability, a higher 
rating is warranted from August 3, 1996.  

With respect to the veteran's not having worked and his award 
of Social Security disability benefits, the Board notes that 
the September 1994 decision of an Administrative Law Judge 
found that he had not worked since October 1992 and was 
unable to work due to his low back disability.  However, that 
decision and the evidence used in the determination are not 
dated within one year of the March 25, 1997 application for 
an increased rating.  It does not provide an avenue for an 
earlier effective date for a higher rating.  

Accordingly, an effective date for a 40 percent rating for 
the service-connected residuals of lumbosacral surgery from 
August 3, 1996 is warranted, though an earlier effective date 
for the 60 percent rating is not warranted prior to the 
receipt of claim on March 25, 1997.  


ORDER

An effective date for a 40 percent disability rating for 
service-connected residuals of lumbosacral surgery, from 
August 3, 1996, is allowed, subject to the regulations 
governing the award of monetary benefits.  

An effective date for a 60 percent disability rating for 
service-connected residuals of lumbosacral surgery, prior to 
March 25, 1997, is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

